DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The Amendment filed 4/19/21 has been entered.  Claims 1, 5, 17, 24 and 32 are amended.  
Election/Restrictions
This application is in condition for allowance except for the presence of claims 6- 9, 14, 21, 26 and 29 directed to inventions non-elected without traverse.  Accordingly, claims 6- 9, 14, 21, 26 and 29 have been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Darnell M. Cage on 4/28/21.
The application has been amended as follows: 
1. (Currently Amended) A balloon comprising:
a body portion inflatable to a first diameter and comprising a wrapped polymeric material, the wrapped polymeric material comprising expanded polytetrafluoroethylene (ePTFE);

two shoulder portions, each of the two shoulder portions has an intermediate diameter that transitions from the first diameter of the body portion to the second diameter of the two seal portions, one of the two shoulder portions positioned between an outer edge of the body portion and a longitudinally offset inner edge of one of the two seal portions and the other of the two shoulder portions positioned between another outer edge of the body portion and a longitudinally offset inner edge of the other of the two seal portions,
wherein at least one of the two shoulder portions comprises a load sharing member that imparts a load sharing geometry to the at least one of the two shoulder portions, wherein the load sharing member extends only along the at least one shoulder portion towards at least one of the two seal portions and not over the body portion,
wherein at least a portion of the load sharing member comprises a material that is less distensible than the ePTFE of the body portion, and the material inhibits distension of the at least one of the two shoulder portions beyond [[an]] the intermediate diameter between the first diameter and the second diameter to reduce stress on the at least one of the two seal portions, and
wherein the at least one of the two shoulder portions comprises a stepped geometry to form a single circumferential step at the intermediate diameter defined by a first shoulder section that extends horizontally and a second shoulder section that extends vertically such that the shoulder sections are perpendicular to each other.

12.    (Currently Amended) The balloon of claim 1, wherein the 
13.    (Currently Amended) The balloon of claim 1 wherein the material 
14. (Canceled)
16.    (Currently Amended) The balloon of claim 1, wherein the material 
17.    (Currently Amended) A balloon comprising:
a body portion inflatable to a first diameter comprising a wrapped polymeric material comprising ePTFE;
two seal portions, each having a second diameter smaller than the first diameter; and
two shoulder portions, each of the two shoulder portions has an intermediate diameter that transitions from the first diameter of the body portion to the second diameter of the two seal portions, one of the two shoulder portions positioned between an outer edge of the body portion and a longitudinally offset inner edge of one of the two seal portions and the other of the two shoulder portions positioned between another outer edge of the body portion and a longitudinally offset inner edge of the other of the two seal portions,

wherein at least a portion of the load sharing member comprises a material that is less distensible than the ePTFE of the body portion, and the material inhibits distension of the at least one of the two shoulder portions beyond [[an]] the intermediate diameter between the first diameter and the second diameter to reduce stress on at least one of the two seal portions, and
wherein the at least one of the two shoulder portions comprises a stepped geometry upon inflation of the balloon to form a single circumferential step at the intermediate diameter wherein the shoulder portions define a first shoulder section that extends horizontally and a second shoulder section that extends vertically such that the shoulder sections are perpendicular to each other.
21. (Canceled)
23.    (Currently Amended) The balloon of claim 17, wherein the 
26. (Canceled)
29. (Canceled)
32.    (Currently Amended) A balloon comprising:
a body portion inflatable to a first diameter and comprising a wrapped polymeric material, the wrapped polymeric material comprising expanded polytetrafluoroethylene (ePTFE);

two shoulder portions, each of the two shoulder portions has an intermediate diameter that transitions from the first diameter of the body portion to the second diameter of the two seal portions, one of the two shoulder portions positioned between an outer edge of the body portion and a longitudinally offset inner edge of one of the two seal portions and the other of the two shoulder portions positioned between another outer edge of the body portion and a longitudinally offset inner edge of the other of the two seal portions,
wherein at least one of the two shoulder portions comprises at least one load sharing member that each imparts a load sharing geometry to the at least one of the two shoulder portions, wherein the load sharing member is isolated to the at least one of the two shoulder portions at least one of the two shoulder portions 
wherein at least a portion of the load sharing member comprises a material that is less distensible than the ePTFE of the body portion, and the material inhibits distension of the at least one of the two shoulder portions beyond [[an]] the intermediate diameter between the first diameter and the second diameter to reduce stress on the at least one of the two seal portions, and
wherein the at least one of the two shoulder portions comprises a stepped geometry to form a single circumferential step at the intermediate diameter defined by a first shoulder section that extends horizontally and a second shoulder section that extends vertically such that the shoulder sections are perpendicular to each other.
Reasons for Allowance
Claims 1, 4- 5, 11- 13, 16- 17, 20, 23- 25, 27- 28 and 30- 32 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 17 and 32, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, wherein the at least one of the two shoulder portions comprises a stepped geometry to form a single circumferential step at the intermediate diameter defined by a first shoulder section that extends horizontally and a second shoulder section that extends vertically such that the shoulder sections are perpendicular to each other.  The closest cited prior art, Trinidad in view of Alpini discloses a cone geometry tapering or transitioning from the diameter of the body portion to the diameter of the two seal portions and fails to teach or suggest a single circumferential step at an intermediate diameter defined by a first shoulder section that extends horizontally and a second shoulder section that extends vertically such that the shoulder sections are perpendicular to each other.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759.  The examiner can normally be reached on Monday- Friday: 10:00- 5:00 MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.R/Examiner, Art Unit 3771                                                                                                                                                                                                        

/WADE MILES/Primary Examiner, Art Unit 3771